

Exhibit 10.43
THIRD AMENDMENT
TO
OPERATING AGREEMENT
FOR
POINTER RIDGE OFFICE INVESTMENT, LLC




THIS THIRD AMENDMENT TO OPERATING AGREEMENT FOR POINTER RIDGE OFFICE INVESTMENT,
LLC, a Maryland limited liability company is intended to be made and effective
for all purposes and in all respects as of this 1 day of November, 2008, by and
between J. WEBB, INC., a Virginia corporation, MICHAEL M. WEBB REVOCABLE TRUST
dated December 21, 1989, LUCENTE ENTERPRISES, INC., a Maryland corporation, and
OLD LINE BANCSHARES, INC., a Maryland corporation, all as Members.


Explanatory Statement


A.           Pointer Ridge Office Investment, LLC, is a Maryland limited
liability company (the "LLC"), having been formed pursuant to Articles of
Organization dated July 15, 2004 and filed with the Maryland State Department of
Assessments and Taxation on July 19, 2004, as amended.


B.           The LLC is now operated pursuant to an Operating Agreement dated
July 22, 2004, as amended by a First Amendment to Operating Agreement dated
November 2, 2005, and as further amended by that certain Second Amendment to
Operating Agreement dated July 20, 2006 (collectively the "Operating
Agreement").


C.           The Members desire to acknowledge and confirm the membership of the
LLC, change the Manager of the LLC, confirm various exhibits to the Operating
Agreement, as well as confirm other ministerial changes, as provided herein.


NOW THEREFORE, in consideration of the foregoing, the provisions of this
Explanatory Statement (which Explanatory Statement shall be considered a
substantive part of this Agreement) the Members hereby agree that the Operating
Agreement of the LLC is hereby amended as follows:


1.           In Section 2 of the Operating Agreement entitled "Definitions", the
definition for "Cheseapeake" and "Manager" shall be deleted in its entirety and
replaced as follows:
 
1

--------------------------------------------------------------------------------



 
Manager:  Lucente Enterprises, Inc., a Maryland corporation.


2.           Any and all references to "Managing Member" shall refer to the
Manager, Lucente Enterprises, Inc.
 
3.           In Section 1.02 of the Operating Agreement entitled "Place of
Business", the principal business office of the Company in the State of Maryland
shall be 1525 Pointer Ridge Place, Suite 301, Bowie, Maryland 20716.


4.           In Section 1.03 of the Operating Agreement entitled "Registered
Office and Agent", the Resident Agent shall continue to be Greg Wilby, but the
Resident Agent address shall be at 1525 Pointer Ridge Place, Suite 301, Bowie,
Maryland 20716.


5.           The Operating Agreement is erroneously missing Exhibit 4
(Description of Real Property).  Exhibit 4 attached hereto is adopted and
incorporated as Exhibit 4 to the Operating Agreement.


6.           The Operating Agreement is erroneously missing Exhibit 5
(Budget).  Exhibit 5 attached hereto is adopted and incorporated as Exhibit 5 to
the Operating Agreement.


7.           In accordance with Section 9.03 of the Operating Agreement and by
virtue of a Transfer of Limited Liability Company Interest dated December 10,
2007 by and between Michael M. Webb, individually ("Webb") and Michael M. Webb,
Trustee of the Michael M. Webb Revocable Trust Agreement ("Webb Revocable
Trust"), the List of Members attached to the Operating Agreement as Exhibit 1 is
no longer accurate.


8.           In accordance with Section 9.07 of the Operating Agreement and by
virtue of an Agreement for Purchase and Sale of Member Interests dated November
1, 2008 by and between CHESAPEAKE CUSTOM HOMES, L.L.C., a Maryland limited
liability company ("Chesapeake") and OLD LINE BANCSHARES, INC., a Maryland
corporation ("Old Line"), as well as an Assignment of Membership Interests dated
November 1, 2008, the List of Members attached to the Operating Agreement as
Exhibit 1 is no longer accurate.


9.           Based upon the aforementioned transfers, Exhibit 1 as attached to
the Operating Agreement is hereby deleted in its entirety and replaced by
Exhibit 1 attached hereto and incorporated herein.


10.           By its execution hereof, the Webb Revocable Trust, as Transferee
of the Membership Interest of Webb, does hereby agree to be
 
2

--------------------------------------------------------------------------------


 
bound by and observe and perform all of the duties and obligations of the
Members in the Company.  Moreover, by execution below, the Webb Revocable Trust
hereby confirms that it is acquiring the Membership Interest of Webb for
investment and not resale.


11.           By his execution hereof, Webb, as Transferor of its Membership
Interest to the Webb Revocable Trust, hereby confirms its transfer of membership
to the Webb Revocable Trust and that it has no further interest as a Member or
in any capital account or other asset associated with the Company.


12.           By its execution below, all Members of the Company, Lucente
Enterprises as Manager, as well as Webb as Transferor and the Webb Revocable
Trust as Transferee, have approved the transfer of Webb's Membership Interest to
the Webb Revocable Trust and hereby confirm that it is a "Permitted Transfer" in
accordance with Section 9.03 of the Operating Agreement.


13.           By its execution hereof, Old Line, as Transferee of the Membership
Interest of Chesapeake, does hereby agree to be bound by and observe and perform
all of the duties and obligations of the Members in the Company.  Moreover, by
execution below, Old Line hereby confirms that it is acquiring the Membership
Interest of Chesapeake for investment and not resale.


14.           By his execution hereof, Chesapeake, as Transferor of its
Membership Interest to Old Line, hereby confirms its transfer of membership to
Old Line and that it has no further interest as a Member or in any capital
account or other asset associated with the Company.


15.           By its execution below, all Members of the Company, Lucente
Enterprises as Manager, as well as Chesapeake as Transferor and Old Line as
Transferee, have approved the transfer of Chesapeake's Membership Interest to
Old Line and hereby waive all of the requirements in Section 9.07 of the
Operating Agreement as they may pertain to this transfer.


16.           Inentionally deleted


17.           Except as specifically herein set forth, all other terms,
conditions and provisions of the Operating Agreement shall continue in full
force and effect and shall not be modified and amended by the execution hereof.

 
3

--------------------------------------------------------------------------------



 
To evidence our consent we hereby execute this document, which may be executed
in counterparts and/or by facsimile, each of which shall be deemed to be an
original, but all of which shall be deemed to be one and the same document.


IN WITNESS WHEREOF the undersigned, constituting all of the Members of the LLC,
have hereunto set their respective hands and seals effective as of the year and
day first above written.


 
MEMBERS:            
 
  J. WEBB, INC., a Virginia corporation       By:  /s/ Michael M.
Webb                                                (SEAL)
 
 
Michael M. Webb, President
          By: /s/ Michael M.
Webb                                                 (SEAL)
 
 
MICHAEL M. WEBB, Trustee of the
 
Michael M. Webb Revocable Trust
 
Agreement
                  LUCENTE ENTERPRISES, INC., a
 
  Maryland corporation  
 
        By:  /s/ Frank Lucente,
Jr.                                             (SEAL)      
Frank Lucente, Jr. President
                  OLD LINE BANCSHARES, INC., a
 
  Maryland corporation  
 
    By:  /s/ James W. Cornelse                                            (SEAL)
     
James W. Cornelsen,
 
President



(SIGNATURES CONTINUED ON THE NEXT PAGE)
 
4

--------------------------------------------------------------------------------




AS MANAGING MEMBER
 
OF THE COMPANY AND
 
NOT AS A MEMBER:
     
LUCENTE ENTERPRISES, INC., a
 
Maryland corporation
     
By:  /s/ Frank Lucente        (SEAL)
 
        Frank Lucente, Jr. President
         
TRANSFEROR:
     
/s/ Michael M. Webb           (SEAL)
 
Michael M. Webb, individually
         
TRANSFEREE:
     
MICHAEL M. WEBB REVOCABLE TRUST
 
Dated December 21, 1989
     
By:  /s/ Michael M. Webb     (SEAL)
 
        Michael M. Webb, Trustee
         
TRANSFEROR:
     
CHESAPEAKE CUSTOM HOMES L.L.C., a Maryland limited liability company
     
By:  /s/ Greg S. Wilby           (SEAL)
 
        Greg S. Wilby, General Manager
         
TRANSFEREE:
     
OLD LINE BANCSHARES, INC., a
 
Maryland corporation
     
By:  /s/ James W. Cornelsen  (SEAL)
 
         James W. Cornelsen,
 
         President
 



(SIGNATURES CONTINUED ON THE NEXT PAGE)


 
5

--------------------------------------------------------------------------------




EXHIBIT 1
OPERATING AGREEMENT FOR
POINTER RIDGE OFFICE INVESTMENT, LLC


 
Member
Initial Capital Contribution
Percentage of Membership Interests
Lucente Enterprises, Inc.
1525 Pointer Ridge Place, Suite 301
Bowie, Maryland 20716
$137,500
12.5%
 
 
 
 
J. Webb, Inc.
7857 Heritage Drive
Suite 300
Annandale, Virginia 22003
 
$220,000
20%
 
 
 
 
 
Michael M. Webb, Trustee of
The Michael M. Webb Revocable Trust Agreement
7857 Heritage Drive
Suite 300
Annandale, Virginia 22003
 
$55,000
5%
 
Old Line Bancshares, Inc.
P.O. Box 1890, Waldorf, Md. 20604
Street address:
2995 Crain Highway, Waldorf, Md. 20601
 
 
 
$687,500
62.5%
 
 
 
 
TOTAL
$ 1,100,000
100%



 
6

--------------------------------------------------------------------------------




Exhibit 4
(Description of Property)


All that piece of parcel of land situate, lying and being in Prince George's
County, Maryland, described as follows to wit:


Parcel lettered "E", in Block numbered Thirty (30), in the Subdivision known as
"POINTER RIDGE AT BELAIR VILLAGE", as per Plat thereof recorded among the Land
Records of Prince George's County, Maryland, as recorded in Plat Book WWW78 at
Plat 37.  Being in the 7th Election District of said County.


Tax ID# 07-0724674







 
7

--------------------------------------------------------------------------------




Exhibit 5
(Budget)


See Attached Job Cost Summary.



 
 


8

--------------------------------------------------------------------------------